The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 12-17, drawn to a joining partner.
Group II, claim(s) 18-20, drawn to a device.
Group III, claim(s) 21-22, drawn to a method for staking or riveting a workpiece.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
I and III lack unity of invention because even though the inventions of these groups require the technical feature of a punch, a workpiece receiving opening on a pressing surface, at least a partial surface of the inner contour is formed in a spherical cap shape or an ellipsoidal cap shape, cylinder jacket-shaped or truncated cone jacket-shaped inner-contour intermediate surface situated between a rim of the inner contour at the pressing surface and the spherical cap-shaped or ellipsoidal cap-shaped partial surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of unknown issued to JPS6153127.  Unknown teaches a punch (6), a workpiece receiving opening (2) on a pressing surface, at least a partial surface (6a) of the inner contour is formed in a spherical cap shape or an ellipsoidal cap shape, cylinder jacket-shaped or truncated cone jacket-shaped 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a workpiece projects from a contacting surface and has an outer contour that includes at least one spherical cap-shaped or ellipsoidal cap-shaped partial surface and a cylinder jacket-shaped or truncated cone jacket-shaped second partial surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of unknown issued to JPS6153127.  Unknown teaches a workpiece projects (7) from a contacting surface (upper surface of member (1)) and has an outer contour that includes at least one spherical cap-shaped or ellipsoidal cap-shaped partial surface and a cylinder jacket-shaped or truncated cone jacket-shaped second partial surface. (Fig. 1 shows a protruding portion (7) having a spherical cap-shaped partial surface at the top and a cylindrical jacket-shaped second partial surface at the bottom.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6/21/2021